DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objection
3.       Claims 6, 14 and 22 are objected to because of the following informalities:
          Regarding claim 6, 14 and 22, line 3, “a second state of charge value” should be changed to --- the second state of charge value ---. 

Claim Rejections - 35 USC § 112
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.         Claims 1-24 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.          Regarding claim 1 and similarly claims 9 and 17, taking claim 1 as an example, in the claim, a first state of charge (SOC) value is obtained when the battery is discharged to a discharge cutoff voltage, however it is not clear how “a second state of charge value” being achieved. It appears that the applicant defined the subject matter “a second state of charge value” in terms of the result to be achieved, without providing the technical features necessary for Claim 1: “An electronic device comprising: …..          calculate a first State of Charge (SOC) value when the battery is discharged to a discharge cutoff voltage;            obtaining a second state of charge value by an open-circuit voltage table based on a detected voltage  when the battery is fully charged;         calculate an available capacity of the battery with the predetermined current and in the predetermined temperature based on a maximum capacity of the battery, the first State of Charge value, and [a] the second State of Charge value; …..”. 
Claim 9: “A battery health detecting method applied in an electronic device, the electronic device comprising a battery, the method comprising: …..          calculate a first State of Charge (SOC) value when the battery is discharged to a discharge cutoff voltage;            obtaining a second state of charge value by an open-circuit voltage table based on a detected voltage  when the battery is fully charged;         calculate an available capacity of the battery with the predetermined current and in the predetermined temperature based on a maximum capacity of the battery, the first State of Charge value, and [a] the second State of Charge value; …..”. 
Claim 17: “A non-transitory storage medium having stored thereon instructions that, when executed by a processor of an electronic device, causes the processor to perform a battery health obtaining a second state of charge value by an open-circuit voltage table based on a detected voltage  when the battery is fully charged;         calculate an available capacity of the battery with the predetermined current and in the predetermined temperature based on a maximum capacity of the battery, the first State of Charge value, and [a] the second State of Charge value; …..”.

          Claims 2-8, 10-16 and 18-24 are also rejected as they inherit the deficiencies in claims 1, 9 and 17.
Allowable Subject Matter
4.    Claims 1-24 are rejected but would be allowable if corrected to overcome the claim objection and the rejection(s) under 35 U.S.C 112(b) set forth in this office action. Reasons for allowance will be held in abeyance pending final recitation of the claims.
Prior Art of Record
5.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Skelton (U.S Pub. 20120081075) discloses a method for determining a capacity of battery cells in a battery pack in an electric vehicle, said method comprising: providing a current state-of-charge for each battery cell in the battery pack for a current time frame and a previous state-of-charge for each battery cell in the battery pack for a previous time frame; subtracting the Sung (U.S Pat. 20190250215) discloses a method for estimating a state of health using battery model parameters may include: determining whether a battery begins to be charged; collecting data for parameter extraction when the battery begins to be charged; extracting a liquid-phase diffusivity of Li-ion parameter using the data when the charging of the battery ends; and estimating the state of health using the liquid-phase diffusivity of Li-ion parameter; generating and storing a mapping table in which SOHs for each liquid-phase diffusivity of Li-ion parameter value are mapped by calculating the SOHs for each liquid-phase diffusivity of Li-ion parameter based on an experiment. In the generating and storing of the mapping table, rated capacities of the battery for each liquid-phase diffusivity of Li-ion parameter may be calculated and the SOH may be calculated by dividing rated capacity of the battery by initial rated capacity of the battery and stored (see specification for more details).
             Basu et al. (U.S Pat. 10931128) discloses a method of predicting a capacity fade rate of a battery, the method comprising: collecting capacity degradation data of a battery based on a .



Conclusion
6.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
3/31/2021